In a contested action to foreclose a mortgage on real property, judgment was entered in favor of the plaintiff. The defendants appeal. Judgment modified by striking out the third decretal paragraph and substituting therefor a paragraph providing that the defendant George P. Breckenridge is entitled to an allowance for expenses and disbursements advanced by him in the performance of legal services for the Beidelmans, and matter remitted to the Special Term to fix the sum due, owing and unpaid therefor and to deduct *1047such, sum so found from the amount of $1,878 allowed plaintiff in the fifth decretal paragraph; and, as thus modified, the judgment is unanimously affirmed, without costs. The evidence establishes that defendant George P. Breekenridge is entitled to be allowed for all expenses and disbursements incurred by him in the performance of the legal matters intrusted to him by the Beidelmans. (Pols. 220-222.) The defendants should be credited with such sum on account of the amount due on the mortgage. Findings of fact and conclusions of law inconsistent herewith are reversed and new findings and conclusions will be made. In the event that plaintiff, within ten days from the entry of the order hereon, stipulate to allow the defendants the sum of $250 for the expenses and disbursements advanced by defendant George P. Breekenridge, the judgment, as so reduced, is unanimously affirmed, without costs. Present — Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ. Settle order on notice.